DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	Claims 1, 2, 4, 5, 10, 15, 19-25 and 45-49 are the subject of this Office Action.

B.	Claims 28, 29, 32, 33 and 35-44 have improper status identifiers (claims are withdrawn). According to MPEP 714 Section IIC(A) -

C. Amendments to the Claims 
Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application. 
(A) Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers. 
For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled). 

	

2. Sequence Compliance
A.	The specification remains objected to since there are still peptide sequences without SEQ ID NOs. See also (at least) page 73, lines 10 and 25; page 74, line 27; page 75, line 9 and page 76, line 16.

 B.	The Sequence Listing submitted 1/17/22 has not been entered due to errors. See the attached Validation Report and PTO-2301.
3. Specification
	The specification remains objected to since hyperlinks still appear as discussed on pages 2-3 of the Office Action dated 8/17/21.



4. Claim Objections
A.	Though not incorrect, claims 48 and 49, which depend from claim 1, recite a protein. It is noted that claim 1 also recites a protein. It is unclear if these are the same (e.g. fusion) or distinct proteins.

B.	Claim 48 is objected to since it is believed it should recite “or a sequence having...”

C.	It is suggested that “Immunoglobulin” not be capitalized in line 7
.



5. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A.	Both rejections under 35 USC 112(a), regarding scope of enablement, have been withdrawn in view of Applicants’ amendments. 



The breadth of the claims is excessive regarding claiming Seldegs which have the binding characteristics of claim 1A. The specification discloses that mutating residues at the albumin:FcRn interface can lead to higher affinity and Figures 2 and 3 show general structures described in the specification, but there does not appear to be more than minimal specific guidance or working examples of any such engineered Fc fragment having higher affinity for FcRn or reduced binding for FcyRs or C1q. The only guidance and working examples appear to be those in Table 1 (page 42) and claim 49. Regarding Table 1, it appears that arginine is the only amino acid used. The Table also recites other “mutations” without mentioning arginine. However, it is not clear what amino acids are used to produce the increased affinity, nor, for any example, is it clear what residues are altered in order to produce the claimed increased binding affinity. Given this excessive breadth and minimal guidance and working examples, it is not predictable to one of ordinary skill in the art how to produce an Fc with increased FcRn between pH 6.8 and 7.5 or reduced FcyRs or C1q binding.
Claims 47 and 48 are included in this rejection since it is not clear if the recites SEQ ID NOs comprise the claimed mutations. If the mutations are present and act as recited in claim 1, then these two claims will be removed from the rejection.



C.	Claim 49 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the Seldegs comprising SEQ ID NOL2 and 6, does not reasonably provide enablement for those which are 90% identical thereto. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is excessive regarding claiming Seldegs which have at least 90% identity to SEQ ID NO:2 and 6, as these heterodimers would have one or more amino acid substitutions, deletions, insertions and/or additions to SEQ ID NO:2 and 6. However, there does not appear to be any guidance or working examples of any such mutated heterodimers. Given this, it is not predictable to one of ordinary skill in the art how to make and use a heterodimer less than 100% identical to SEQ ID NO:2 and 6.


6. Claim Rejections - 35 USC § 112(a) – written description
A.	The rejection of claim 2 under 35 USC 112(a), regarding written description (“KD”), is maintained for the reasons already of record on page 5 of the Office Action dated 8/17/21. Applicants state that claim 2 has been canceled. However, it is not indicated as such and has been amended in the latest amendment (1/17/22). 


B.	The rejection of claims 47 and 48 has been withdrawn in view of Applicants’ amendments. However, they appear in a new rejection below.


C.	Claims 1, 2, 4, 5, 10, 15, 19-25 and 45-48 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These are genus claims. Similar to paragraph B, above, regarding scope of enablement, the claims are drawn to Seldegs in which the antibody Fc fragment is altered with respect to FcRn, FcyRs and C1q. Therefore, the claims are drawn to Fc’s with one or more amino acid substitutions, deletions, insertions and/or additions to the wild-type Fc’s. It appears that the only written description of Fc fragments meeting these claim limitations is in Table 1 and claim 49. Other than this altered binding affinity, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the apparent limited examples in Table 1 and claim 49, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.


This is a genus claim. Other than being a heterodimer, and believed to have the function recited in claim 1 (e.g. binds a cell surface receptor or molecule with altered affinity for FcRn, FcyRs or C1q), the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus, as these heterodimers would have one or more amino acid substitutions, deletions, insertions and/or additions to SEQ ID NO:2 and 6.



7. Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 49 recites “at least 90%”, whereas claim 48, from which it depends, recites “at least 95%”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	


8. Claim Rejections - 35 USC § 102
All rejections have been withdrawn in view of Applicants’ amendments.
9. Claim Rejections - 35 USC § 103
All rejections have been withdrawn in view of Applicants’ amendments.



10. Conclusion
No claim is allowable.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647